Citation Nr: 1738022	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  12-27 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the left knee, status post ACL/PCL surgical repair, with scar.

2.  Entitlement to service connection for residuals of a head injury.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Barrett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to June 1990.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

These matters were previously before the Board in December 2016, at which time they were remanded for further development.


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's left knee injury is manifested by pain, extension to 0 degrees, and flexion limited to no less than 105 degrees; even considering the Veteran's pain and corresponding functional impairment due to pain, weakness, incoordination, fatigue, or other symptoms, he does not have compensable limitation of flexion or extension.

2.  For the period on appeal, the Veteran's left knee disability was productive of no more than slight recurrent lateral instability.

3.  The preponderance of the evidence shows that the Veteran's headaches were not present in service or until many years thereafter and is not related to service or to an incident of service origin.

4.  The preponderance of the evidence shows that the Veteran's hypertension was not present in service or until many years thereafter and is not related to service or to an incident of service origin.




CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 10 percent for degenerative joint disease of the left knee, status post ACL/PCL surgical repair, with scar, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code (DC) 5260 (2016).

2.  From March 4, 2011, the criteria for a separate disability rating of 10 percent for slight lateral instability of the left knee are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, DC 5257 (2016).

3.  The criteria for entitlement to service connection for residuals of a head injury are not met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

4.  The criteria for entitlement to service connection for hypertension are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Higher Rating Claim

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.1 (2016).  In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2016).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016).

Consideration of the appropriateness of a staged rating, meaning assign different ratings at different times during the rating period to compensate the Veteran for times when the disability may have been more severe than at others, is required for increased rating claims, irrespective of whether it is an initial rating at issue or instead an established rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2008).  As such, the Board has considered whether different ratings for different periods of time, based on the facts found, are warranted throughout the appeal. 

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016).  

The assignment of a particular DC is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology.  Any change in a DC by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  As such, the Board will evaluate the evidence for the entire appeal period and apply the appropriate DC.

The evaluation of the same disability or symptoms under different DCs, known as "pyramiding", must be avoided.  See 38 C.F.R. § 4.14 (2016).  However, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptoms for one condition are not duplicative of or overlapping those of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The holding in DeLuca clarified that, when evaluating musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which there is functional loss due to pain, weakness, excess fatigability or incoordination, assuming these factors are not already contemplated by the relevant rating criteria.  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath, 1 Vet. App. at 592.  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  However, although pain may cause functional loss, pain itself does not constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance", in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.

A December 2002 rating decision established service connection for a left knee disability and awarded a noncompensable rating under 38 C.F.R. § 4.71a, DC 5257.  A January 2006 rating decision increased the rating to 10 percent.  The Veteran's claim for an increased rating in excess of 10 percent was received on March 4, 2011.  Therefore, the relevant rating period is from March 4, 2010, one year prior to receipt of the claim, through the present.  See 38 C.F.R. § 3.400(o)(2).

Under 38 C.F.R. § 4.71a, DC 5257, a 10 percent rating is warranted for slight recurrent subluxation or lateral instability; a 20 percent rating is warranted for moderate recurrent subluxation or lateral instability; and a 30 percent rating is warranted for severe recurrent subluxation or lateral instability.

Under 38 C.F.R. § 4.71a, DC 5010, traumatic arthritis is rated as degenerative arthritis, DC 5003.  Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When the limitation of motion is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each major joint affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

The terms "mild," "moderate," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "mild" or "moderate" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding a higher rating.  38 C.F.R. §§ 4.2, 4.6.

Under 38 C.F.R. § 4.71a, DC 5258, a 20 percent rating is assigned for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Under 38 C.F.R. § 4.71a, DC 5259, a 10 percent rating is assigned for symptomatic removal of semilunar cartilage.

Under 38 C.F.R. § 4.71a, DC 5260, a 10 percent rating is warranted for flexion of the knee limited to 45 degrees; a 20 percent rating is warranted for flexion limited to 30 degrees; and a 30 percent rating is warranted for flexion limited to 15 degrees.

Under 38 C.F.R. § 4.71a, DC 5261, a 10 percent rating is warranted for extension of the knee limited to 10 degrees; a 20 percent rating is warranted for extension limited to 15 degrees; a 30 percent rating is warranted for extension limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is warranted for extension limited to 45 degrees.

Normal range of motion of the knee is 0 degrees of extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71a, Plate II.

Separate ratings may be awarded under DCs 5257, 5260, and 5261.  See VAOPGCPREC 9-2004.  

In addition, even if a veteran did not have limitation of motion of the knee meeting the criteria for a compensable rating under DC 5260 or 5261, a separate rating could be assigned if there was evidence of full range of motion "inhibited by pain."  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991). The provisions of 38 C.F.R. § 4.59 (2016), which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011)

In adjudicating a claim, the competence and credibility of the Veteran and other lay witnesses must be considered.  See Buchanan, 451 F.3d 1331; Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Veteran is competent to give evidence about what he observes or experiences.  For example, the Veteran is competent to report that he experiences certain symptoms, such as pain, or that he fell.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).

The Veteran contends that his degenerative joint disease of the left knee, status post ACL/PCL surgical repair, with scar, is worse than the current 10 percent rating under DC 5257, which is based on his slight recurrent left knee instability.  As explained in further detail below, the Board finds that, in addition to the Veteran's current 10 percent rating for the period on appeal, a separate 10 percent rating is warranted for limitation of motion.  

In July 2011, the Veteran was afforded a VA medical examination to assess his disabilities.  The Veteran reported that he was not being actively treated but did have occasional pain.  He was not taking medication and was able to participate in sport activities using a knee brace.  The Veteran reported stiffness and swelling.  Range of motion testing indicated flexion in the left knee up to 105 degrees, and normal extension to 0 degrees.  There was no objective evidence of pain.  Repetitive testing was performed and no loss in range of motion was observed.  There were no constitutional symptoms or incapacitating episodes of arthritis.  The examiner noted the Veteran had an antalgic gait.

In December 2015, the Veteran was afforded another VA examination.  The Veteran reported his knees were painful, swollen, and difficult to walk on, worse on the right than the left.  The Veteran did not report having any functional loss or impairment.  Range of motion testing indicated flexion in the left knee up to 120 degrees, and normal extension to 0 degrees.  The Veteran stated that he had difficulty climbing.  Flexion exhibited pain and objective evidence was present by way of grimacing from the Veteran.  There was no evidence of pain on weight-bearing but there was objective evidence of crepitus.  The Veteran was able to complete repetitive-using testing with at least three repetitions without additional loss of function.   Swelling and disturbance of locomotion were noted as additional contributing factors of the disability.  Muscle strength of the left knee was normal and no muscle atrophy or ankylosis was found.  Lateral stability tests showed a slight abnormality, but anterior stability, posterior stability, and medial stability were all normal.  Imaging studies were conducted and no degenerative or traumatic arthritis was found.

In March 2017, the Veteran was afforded another examination to evaluate his left knee disability.  The Veteran reported that he had a problem arising after squatting with both knees.  However, once he was up he was fine.  He also reported sometimes having problems with stairs or inclines - notably with the right knee more than the left knee.  Range of motion testing indicated flexion in the left knee up to 130 degrees, and normal extension to 0 degrees.  The limited range of motion did not contribute to functional loss, though pain was noted on the examination.  The Veteran was able to perform repetitive use testing with at least three repetitions without any additional functional loss.  No flare-ups of the left knee were reported.  Muscle strength testing was normal and the Veteran had no muscle atrophy or ankylosis.  Joint stability tests were all normal, including lateral stability, which had been slightly abnormal at the previous examination.  Imaging studies found degenerative or traumatic arthritis in both knees.

After careful review of the evidence, the Board finds that the preponderance of the evidence is against entitlement to a separate rating in excess of 10 percent rating for slight lateral instability under DC 5257 for the period from March 4, 2011, based on the December 2015 examination that reported the Veteran's lateral stability tests showed slight abnormalities and the March 2017 examination that showed pain and difficulty with stairs and inclines.  A rating in excess of 10 percent is not warranted for instability because the evidence fails to show that the Veteran experienced moderate or severe subluxation or instability during the period on appeal.  Notably, left knee instability was not specifically indicated at the July 2011 examination (although the Veteran's gait was antalgic) and at the March 2017 examination all joint stability tests were normal.

The Board finds, however, that given the Veteran's left knee arthritis and pain and limitation of motion, a separate rating of 10 percent is warranted.  Because the record, however, does not show that flexion has been limited to 45 degrees or that extension has been limited to 10 degrees.  Therefore, the Veteran does not qualify for compensable evaluations for limitation of flexion or extension.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  An evaluation in excess of 10 percent for the left knee is not available under Diagnostic Code 5010.  See 38 C.F.R. § 4.71a.

As previously acknowledged, when evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 202.  As noted in Mitchell, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.

Upon examination in July 2011, he demonstrated normal extension (0 degrees) and flexion to 105 degrees, and there was no objective evidence of pain with active motion.  Examination in December 2015 showed normal extension and flexion to 120 degrees, but with pain.  However, the Veteran did not report any functional loss or impairment.  Examination in March 2017 showed normal extension and flexion to 130 degrees.  The Veteran reported problems with arising after squatting and experienced pain, but was fine once he was standing upright.  As the Court noted in Mitchell, "pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system.  Pain in . . . a particular joint may result in functional loss, but only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Thus, an increased or separate rating cannot be granted for pain alone.

In so finding, the Board acknowledges the Veteran's report of pain over the appeal period, notably a July 2011 report of occasional pain, a December 2015 report of constant, aching pain that the Veteran rated as 3 out of 10, a VA orthopedic note in September 2016 indicating bilateral knee pain, and a March 2017 report of throbbing pain of 3-5 out of 10.  However, the Veteran's report of functional loss has been limited to problems such as arising from a squatting position and he contends he is fine as soon as he is upright.  Thus, the Board finds the Veteran's disability is best approximated by a rating of no more than 10 percent for limited motion and a separate 10 percent rating for instability.

DCs 5256, 5258, 5259, 5262, and 5263 are not for application because there is no evidence of ankylosis, locking, symptomatic removal of the meniscus, impairment of tibia and fibula, or genu recurvatum during the relevant period.

Overall, the Board declines to assign a rating in excess of 10 percent for degenerative joint disease of the left knee, status post ACL/PCL surgical repair, for the period on appeal, and assigns a separate 10 percent rating for slight instability of the left knee from March 4, 2011.

B.  Service Connection

In March 2011, the Veteran filed claims for service connection for residuals of a head injury and hypertension.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

"Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces; or, if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303 (a); see Flynn v. Brown, 6 Vet. App. 500, 503 (1994) (noting that, in the context of service-connected disability compensation, "the element of cause and effect has been totally by-passed in favor of a simple temporal relationship between the incurrence of the disability and the period of active duty").  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2015).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Residuals of a head injury

The Veteran contends that he has headaches that are related to service.  The Veteran's service treatment records (STRs) reflect that he was involved in a motor vehicle accident (MVA) in December 1988.  He had lacerations to his head and complaints of headaches, dizziness, and nausea.  At a follow-up visit a few days later he still endorsed symptoms of blackout spells, dizziness, headaches, and light nausea.

The Veteran completed a Health Questionnaire for Dental Treatment in January 1990, on which he indicated he did not suffer from frequent headaches.  On an April 1990 Report of Medical History the Veteran asserted he was in excellent health and did not have, or ever have, frequent or severe headaches, dizziness, or fainting spells. 

Still, the Veteran contends the MVA is related to the headaches he currently suffers.  To that end, the Veteran was afforded a VA examination in July 2011.  The Veteran reported having daily headaches, located in the posterior neck, which started around 2010.  The examiner noted that there was photo and auditory sensitivity, but no emesis or nausea.  He also noted there was rare prostration with the condition and that the Veteran had visited the emergency room for the condition during the past year.

The July 2011 examiner concluded that it was less likely as not that there are any residuals from in-service head injury.  He found that the STRs showed the Veteran was treated for a left temporal-parietal scalp laceration associated with short term loss of consciousness and dizziness, but a CT scan after the MVA was negative.  A STR note from December 1988 showed a diagnosis of concussion secondary to head trauma; however, a neurological examination in February 1990 had no mention of ongoing or progressive neurological symptoms or abnormalities.  The examiner concluded that the Veteran had met the criteria for a mild traumatic brain injury (TBI) while in-service, but there were no ongoing residuals found at the examination.

The Board requested another examination because the July 2011 examiner noted that the Veteran suffered from headaches, but failed to address whether the headaches were a residual of the in-service head injury. 

The Veteran was afforded a new examination in March 2017.  The examiner noted that the Veteran was diagnosed with a headache condition in 2006-2008.  He reviewed the Veteran's record and highlighted the lack of headache issues at the Veteran's medical board examination in April 1990.  Thereafter, a May 2006 VA record indicated unspecified past tension headaches treated with analgesics.  Another VA note from July 2008 indicated headaches secondary to nitroglycerin usage during admission for evaluation of chest pain.  A VA neurology note from September 2008 indicated left-sided occipital headaches that occurred 3-4 times per week, sometimes associated with nausea and cervical spine X-rays that showed spondylosis.  Further notes show the Veteran visited an emergency room in January 2017 for headaches and was given muscle relaxers to treat the condition.

Although there is clear proof of an in-service injury and current disability, the July 2011 examiner opined that it was less likely than not that there are any residuals from in-service head injury.  Similarly, the March 2017 examiner concluded that it was not at least as likely as not the Veteran had a residual headache condition related to the December 1988 in-service head injury.

The March 2017 examiner's rationale was based on a review of the file history and in consideration of the Veteran's verbal history.  The examiner noted that it was not clear when the chronic headache condition started, but it was likely to be about 2005 or 2006.  He noted that most headaches related to TBI develop within 7 days after head trauma and persist for greater than 3 months thereafter (www.medscape.com/viewarticle/765284).  Furthermore, he noted that studies show that 96 percent of mild TBI symptoms resolve within one year and symptoms are non-progressive and do not worsen.  The examiner believed that the evidence concluded that the chronic headaches started more than a year after the in-service injury and are progressive in severity, which would not support an etiological relationship to an in-service TBI.

The examiner concluded the evidence supports that headaches are related to the cervical spine condition because of the unilateral and occipital location and not related to the in-service head injury since the head wound was in the left parietal-temporal area and the headaches are located in the posterior head.

Additionally, the examiner noted that while headaches can be associated with PTSD, the evidence does not support an etiological association between tension headaches and PTSD (www.webmd.com/anxiety-panic/understanding-posttraumatic-stressdisorder-symptoms).

The examiner noted that tension-type headaches can be primarily a central neurologic disturbance similar to migraines or can occur as the result of increased cervical and pericranial muscle activity, such as those caused by flexion-extension injury of the neck, poor posture, or anxiety with increased clenching or grinding of the teeth.  The examiner noted there are multiple causes of tension type headaches in the Veteran, including the cervical spine condition and the service-connected jaw condition.

The examiner reported that the exact percentage each condition contributes to the etiology or cause of the headache condition cannot be determined without resorting to speculation.  However, the examiner concluded that based on unilateral location of the headaches, the most likely etiology (greater than 50 percent) of the current headache condition is related to the cervical spine condition.  He further found that current treatment of the headache condition with medication and emergency room visits would not suggest aggravation of the headaches beyond normal progression, including by the service-connected conditions.

In sum, the March 2017 examiner concluded the majority of evidence supports that the current headache condition is not at least as likely as not a residual headache condition related to the December 1988 in-service TBI.

The Veteran is competent to report having headaches during service and since service.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007) (holding that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  However, his testimony contradicts the historical evidence presented.  Notably, the Veteran denied headaches in January 1990 and April 1990, then asserted his headaches began around 2010 at a VA examination in July 2011.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for residuals of a head injury.  Therefore, his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Hypertension

For VA purposes, hypertension means that the diastolic blood pressure (BP) is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic BP is predominantly 160mm. or greater with a diastolic BP of less than 90mm.

Service treatment records (STRs) indicate the Veteran had elevated BP readings while in service, but he was never diagnosed with a condition.  A review of his STRs show the following elevated BP readings: 132/100 in November 1988; 142/92 in December 1988; 130/100 in April 1989; 154/81 in August 1989; 153/90 in February 1990; and 124/100 in April 1990.  However, a medical board examination in April 1990 indicated no hypertension or BP issues, nor any related abnormal physical examination findings.

A VA treatment note from May 2006 indicated the Veteran was not taking any BP medication that would suggest a chronic hypertension condition.  Another note reported a family history of hypertension, but indicated the Veteran had no history or assessment of hypertension.  BP was normotensive at 150/90.

A VA note from June 2008 indicated the Veteran was now on medication for hypertension from a private provider, and his VA "problem list" included benign hypertension starting in June 2008.  A follow-up examination in July 2008 was unremarkable with normal BP and heart rate (but did not indicate whether medication was being used to control BP).

Private treatment records from Dr. J.C. do not indicate a history of hypertension.  A preoperative examination note before back surgery in March 2009 does not include antihypertensive medication on the list of active medications.

At the July 2011 VA examination, the Veteran's BP was 140/90 and it was noted that he was on antihypertensive medication.  Further VA notes in June 2016 and July 2017 indicate the Veteran continues to suffer from hypertension with increasing dosage of medication.

A Social Security Administration examination in March 2014 indicated the Veteran suffered from hypertension and was on medication.  His BP was 131/93.

The Veteran was afforded a new VA examination in March 2017.  The examiner reviewed the Veteran's history, specifically the noted occurrences of increased BP readings in-service.  The examiner concluded that each of the elevated BP readings in the STRs occurred during evaluation and treatment of other acute problems.  A December 1988 record indicated headaches, dizziness and nausea after a MVA, with BP noted to be 136/86, 148/62 and 141/92.  Another STR note from April 1989 indicated BP of 146/82 during acute allergic reaction to chicken.  Another STR note from August 1989 indicated a BP of 154/81 during evaluation of an acute left knee injury, and a follow-up note in August 1989 indicated a BP of 112/68.  A STR from April 1989 indicated BP of 130/100 during evaluation for acute URI.  The examiner concluded that the readings taken during this time would not be appropriate to make a determination or diagnosis of hypertension, because they are most likely to be falsely elevated.  In addition, the examiner noted that hypertension or high BP was not adjudicated during the Veteran's medical board proceedings.

The examiner further noted that although the exact cause of essential hypertension is unknown, factors and conditions that may increase the risk of developing hypertension include increasing age, obesity, sedentary lifestyle leading to obesity, smoking, increased salt intake, heavy alcohol use, smoking, male gender, family history of hypertension and African-American ethnicity.  Risk factors noted by the examiner for the Veteran include age, gender, increased BMI, tobacco use, and family history.

The examiner also noted that studies suggest a link between PTSD and cardiovascular health, but there is no evidence that this association is causatory in the development of cardiovascular disease, including hypertension, arteriosclerotic heart disease, and vascular endothelial damage.  The examiner found that although PTSD was a service-connected condition for the Veteran, it is unlikely the hypertension is etiologically related to the PTSD.  The examiner also noted that peer reviewed literature would not support the service-connected bilateral knee ligamental injuries or the jaw injury cause chronic hypertension.

Lastly, the examiner noted that hypertension severity is a progressive disorder.  He found that the current electrocardiogram does not show left ventricular hypertrophy and current VA labs do not indicate chronic kidney disease to support any significant hypertension-related end organ changes.  The examiner noted the Veteran's disability is controlled by oral medication.  

In sum, the examiner concluded that it is not at least as likely as not the Veteran's hypertension had its clinical onset during active service or is related to any incident of service.

The Board finds this to be a persuasive opinion, given that it is consistent with the evidence of record, was based on a physical examination and review of the claims file, and supported by a sufficiently clear and well-reasoned rationale that was based on objective, supporting clinical data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board finds that as a lay person, the Veteran lacks the requisite education, training, and experience needed to self-diagnose hypertension or render an opinion as to its etiology.  While he is competent to speak on matters such as possible symptomatology, to include dizziness or headaches, as well as having been told he was diagnosed with hypertension, or having seen or been told about elevated blood pressure readings, the Veteran has not done so.  See Davidson v. Shinseki, 581 F.3d 1313 (2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Instead, he merely asserted that hypertension is related to service or a service-connected disability.  For example, he maintains that he was treated for hypertension starting at Fort Benning, Georgia and has been treated ever since (see September 2012 VA Form 9).  However, he has provided no supporting documentation to substantiate this assertion and the evidence contradicts that hypertension existed prior to June 2008.  For example, the May 2006 VA treatment note which specifically stated that the Veteran was not on hypertension medication and his blood pressure was normal.  Accordingly, the more competent evidence related to the nature and etiology of the Veteran's hypertension is the April 2016 VA examiner's opinion.

Absent any competent evidence against the examiner's opinion, the Board finds  that the preponderance of the evidence is against the claim for service connection for hypertension, to include as secondary to a service-connected disability; there is no doubt to be resolved; and service connection for hypertension is not warranted.


ORDER

Entitlement to a rating in excess of 10 percent for left knee instability, status post ACL/PCL surgical repair, with scar, is denied.

Subject to the regulations controlling the disbursement of VA monetary benefits, a separate 10 percent rating for limitation of motion of the left knee left knee is granted.

Service connection for residuals of a head injury is denied.

Service connection for hypertension is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


